Citation Nr: 9903473	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  91-44 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a disability causing 
pain, swelling, and discoloration of the lower extremities, 
to include polyarthritis and a vascular disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from April to June 1990.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in his VA Form 1-9 in 1991, the 
appellant claimed service connection for the residuals of an 
injury to the head.  This matter is being referred to the RO 
for further development/adjudication.  


FINDINGS OF FACT

1.  The appellant does not suffer from polyarthritis.

2.  The appellant does not have a diagnosed medical 
disability causing pain, swelling, and discoloration of the 
lower extremities, to include a vascular disorder.


CONCLUSION OF LAW

A claim for service connection for a disability causing pain, 
swelling, and discoloration of the lower extremities, to 
include polyarthritis and a vascular disorder, is not well-
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records include the appellant's enlistment 
examination, dated in February 1990, which indicates that no 
disabilities of the feet or lower extremities were noted at 
enlistment.  A treatment record dated in April 1990 indicates 
that he was seen for complaints of swollen ankles for the 
past 3-4 days.  He reported that during the past week, his 
company had been standing at attention a good deal of the 
time.  Examination of the ankles showed +1 pitting edema 
bilaterally with slight purplish discoloration.  The 
diagnosis at that time was probable stasis (venous).  He was 
seen on numerous subsequent occasions for similar complaints, 
which were found to be related to polyarthritis, and in June 
1990, he was discharged due to this disability. 

During a hearing held before the RO in April 1992, the 
appellant indicated that during basic training, he spent most 
of the time standing and after approximately 3 to 4 weeks of 
basic training, he began having swelling of his ankles.  He 
indicated that he had no injury to his feet, other than the 
constant standing, marching, running and squatting.  He also 
indicated that he was healthy prior to entering military 
service and that the military was in error in determining 
that his disability pre-existed service.  His mother 
testified that she was "connected with people that know a 
good bit about vascular disease" and diseases of the 
muscles, and that she felt that the military misdiagnosed the 
appellant.  Based on what she herself saw, and based on 
discussions she had had with someone who was competent on 
this matter, she felt that he had rhabdomyolysis.  However, 
she did not wish to indicate who was her medical source.  His 
representative indicated that even if the disability pre-
existed service, service connection is warranted because of 
aggravation.  

During the above-mentioned hearing, 3 typewritten statements, 
signed by the appellant's physicians, were submitted.  A 
statement from Dr. V.Y., dated in August 1991, indicates that 
the appellant was his patient from 1979 to the present time.  
A statement from Dr. E.G.W., dated in August 1991, indicates 
that the appellant had been his patient from 1977 to 1979.  A 
statement from the Children's Medical Group, dated in August 
1991, indicates that the appellant was treated at that 
facility from birth until 1979.  All three statements report 
that the appellant had neither been treated for, or diagnosed 
with, any form of polyarthritis, nor had he manifested any 
symptoms of polyarthritis, stained veins of the feet and 
legs, edema of the feet and legs, cellulitis, phlebitis, or 
any disease of the feet and legs.  

A Report of a VA examination, dated in June 1992, indicates 
that the appellant reported swelling of the feet with purple 
discoloration in service, and indicated that he continued to 
have muscle pain below his knees.  On examination, his feet 
were not discolored, although, he stated that the muscles 
were tender.  There was no limitation of joint motion of the 
feet or ankles and the pedal arteries were normal.  

Report of a VA rheumatology examination, dated in June 1992, 
indicates that the appellant had pain in the muscles from his 
knees to the bottom of his feet, particularly with prolonged 
standing.  Examination showed no swelling.  He had full range 
of motion in the hips, knees, ankles, subtalar joints, and 
toes.  There was no muscle wasting.  The reflexes were 3 + in 
both knees and ankles.  He was able to stand on the toes and 
heels.  X-rays of the ankles were normal.  The impression was 
no evidence of active or previous arthritis.  The examiner 
stated that he could not rule out a neurologic problem, but 
that he found no concrete evidence of this.  

The appellant subsequently submitted a statement dated in 
July 1992, in which he reported that the VA examiners did not 
have a copy of his military medical records at the time of 
the examinations.  He also indicated that polyarthritis has 
never been the issue, but that he probably had vascular, 
muscle, and soft tissue damage.  

The record reveals that the claims folder was subsequently 
transferred to the VA medical center for review by the 
examining physicians, and as such, re-evaluations were found 
to be unnecessary.  (See hearing officer's report, dated in 
September 1992.)

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, r of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that the claim is not well-grounded.  While the record 
clearly establishes that the appellant suffered from various 
symptoms affecting the lower extremities which were diagnosed 
as polyarthritis in service, current medical evidence 
indicates that this diagnosis was in error.  As mentioned 
previously, a June 1992 VA examination report found no 
evidence of active or previous arthritis.  In fact, current 
medical evidence of record, while noting his complaints of 
pain, does not indicate the diagnosis of a disability.  The 
Board specifically notes that the hearing officer transferred 
the appellant's service medical records to the VA examiners 
for review.  The Board also notes the appellant and his 
mother's assertions that his problems are due to a vascular 
disability/rhabdomyolysis.  However, as laypersons, they are 
not qualified to render such opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board sympathizes with 
the appellant, however, the Board cannot grant service 
connection when the medical evidence neither establishes the 
diagnosis of a disability, nor provides any causal link to 
symptoms shown in service.  


ORDER

Entitlement to service connection for a disability causing 
pain, swelling, and discoloration of the lower extremities, 
to include polyarthritis and a vascular disorder, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

